DETAILED ACTION

1. It is hereby acknowledged that 17/727348 the following papers have been received and placed of record in the file: Remark date 04/22/22.

Oath/Declaration
2. The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
3. The applicant’s drawings submitted are acceptable for examination purposes. 


Double Patenting
4.   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Us Patent (11,394,567).   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to multicast only transmission to target devices. The main difference from instant application (17/727348) is US Patent Application (11,394,567) is the use of constrained low power and lossy network (LLN) device that is DIO message causing each neighboring LLN device to selectively attach to the constrained LLN device as an attached child LLN device based on the instruction and execute the multicast-only transmissions via the DODAG.   These would be obvious modifications to determine children nodes which can be in located in different domains.  

		   
Instant Application (17/727348)                         
US Patent (11,394,567)
1. A method comprising:
generating, by a network device, a multicast-only network topology based on outputting an instruction indicating multicast-only transmissions in the multicast-only network topology;(see 
 and multicasting, by the network device, a targeted packet that is destined for at least one targeted member device of the multicast-only network topology, 
the targeted packet causing the at least one targeted member device to cause a unicast communication in the multicast-only network topology.

1. A method comprising: generating, by a constrained low power and lossy network (LLN) device that is localized within a subregion of an LLN, a destination oriented directed acyclic graph (DODAG) having up to a prescribed limit of attached LLN devices at each hop of the DODAG based on generating a DODAG information object (DIO) message specifying an instruction for limiting attachment at each hop of the DODAG to the prescribed limit; and causing, by the constrained LLN device, multicast-only transmissions via the DODAG based on inserting into the DIO message a multicast-only transmission mode via the DODAG and outputting the DIO message, the DIO message causing each neighboring LLN device to selectively attach to the constrained LLN device as an attached child LLN device based on the instruction and execute the multicast-only transmissions via the DODAG.

The remaining claims in instant application are similar to remaining claims in patent application.

Claim Objections
5. Claims 1-20 objected to because of the following informalities:  Claims 1, 8, 15 discloses, multicast-only network topology.  It is not clear what is considered to be multicast only, since unicast is seemed to be used as well. It leaves a person questioning is it multicast only for a specific domain or specific node(s).  The specification does not seem to provide further explanation or definition.   Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. Claims 1, 4, 6, 8, 11, 13, 15, 17, 19 are rejected under 35 U.S.C. §103 as being unpatentable over  Hidetoshi (EP 1259027) in view of Hari et al(US 2018/0102965A1),    


Regarding claim 1, Hidetoshi teaches a method comprising:
generating, by a network device, a multicast-only network topology based on outputting an instruction indicating multicast-only transmissions in the multicast-only network topology; (see Hidetoshi paragraphs [0012],[0013],[0048] explains sending a packet to multicast group from origination node and transferring to host from predetermined communication node, Fig. 2,4)  
 and multicasting, by the network device, a targeted packet that is destined for at least one targeted member device of the multicast-only network topology, (see Hidetoshi paragraph [0012],[0048]-[0051] explains sending a packet to multicast group from origination node and transferring to host from predetermined communication node)  
the targeted packet causing the at least one targeted member device to cause a unicast communication in the multicast-only network topology. (See Hidetoshi paragraph [0012], [0013],[0048]-[0051] explains communication node a unicast outside of domain, as well multicast only)  
While Hidetoshi explains a group which can be considered to be members 
Hover analogous art Hari is introduced to further explain multicast group membership (see paragraph [0024],[0028] explains multicast group membership)  
It would be obvious to a person of ordinary skill in the art before the filling date of the invention to modify Hidetoshi to include Hari’s unicast branching based multicast.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the invention in order to improve on bandwidth utilization while using multicasting (see Hari paragraph [0002])  

Regarding claim 4, the modified Hidetoshi taught the method of claim 1, as described above. The modified Hidetoshi further teaches wherein the targeted packet causes a router device in the network topology to establish a unicast route for reaching the destination device. (see Hidetoshi paragraph [0043], [0048]-[0051] explains checking the received IP address,  unicast based on multicast address )  

Regarding claim 6, the modified Hidetoshi taught the method of claim 1,  as described above. The modified Hidetoshi further teaches wherein the targeted packet is a unicast packet specifying a destination address encapsulated within a multicast packet specifying a multicast address, the at least one targeted member device operating as a destination device and processing the unicast packet in response to detecting the destination address associated with the destination device. (see Hidetoshi paragraph [0043], [0048]-[0051] explains checking the received IP address,  unicast based on multicast address )  


Regarding claim 8. An apparatus implemented as a physical machine, the apparatus comprising:
non-transitory machine readable media configured for storing executable machine readable code, wherein the apparatus is implemented as network device;(Fig.1, 2)
a device interface circuit; (Fig. 1, 2)and
a processor circuit configured for executing the machine readable code, and when executing the machine readable code operable for:
generating a multicast-only network topology based on outputting an instruction indicating multicast-only transmissions in the multicast-only network topology, (see Hidetoshi paragraphs [0012],[0013],[0048] explains sending a packet to multicast group from origination node and transferring to host from predetermined communication node, Fig. 2,4)  and multicasting a targeted packet that is destined for at least one targeted member device of the multicast-only network topology, (see Hidetoshi paragraph [0012],[0048]-[0051] explains sending a packet to multicast group from origination node and transferring to host from predetermined communication node)   the targeted packet causing the at least one targeted member device to cause a unicast communication in the multicast-only network topology. (See Hidetoshi paragraph [0012], [0013] ,[0048]-[0051] explains communication node a unicast outside of domain, as well multicast only)  
While Hidetoshi explains a group which can be considered to be members 
Hover analogous art Hari is introduced to further explain multicast group membership (see paragraph [0024],[0028] explains multicast group membership)  
It would be obvious to a person of ordinary skill in the art before the filling date of the invention to modify Hidetoshi to include Hari’s unicast branching based multicast.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the invention in order to improve on bandwidth utilization while using multicasting (see Hari paragraph [0002])  
Regarding claim 11, the modified Hidetoshi further teaches the apparatus of claim 8, as described above.  The modified Hidetoshi further teaches wherein the targeted packet causes a router device in the network topology to establish a unicast route for reaching the destination device. (see Hidetoshi paragraph [0043], [0048]-[0051] explains checking the received IP address,  unicast based on multicast address )  

Regarding claim 13, the modified Hidetoshi further teaches the apparatus of claim 8, , as described above. The modified Hidetoshi further teaches wherein the targeted packet is a unicast packet specifying a destination address encapsulated within a multicast packet specifying a multicast address, the at least one targeted member device operating as a destination device and processing the unicast packet in response to detecting the destination address associated with the destination device. (see Hidetoshi paragraph [0043], [0048]-[0051] explains checking the received IP address,  unicast based on multicast address )  

Regarding claim 15, Hidetoshi teaches one or more non-transitory tangible media encoded with logic for execution by a machine and when executed by the machine operable for:
generating, by the machine implemented as a network device, a multicast-only network topology based on outputting an instruction indicating multicast-only transmissions in the multicast-only network topology; (see Hidetoshi paragraphs [0012],[0013],[0048] explains sending a packet to multicast group from origination node and transferring to host from predetermined communication node, Fig. 2,4)   and
multicasting a targeted packet that is destined for at least one targeted member device of the multicast-only network topology, (see Hidetoshi paragraph [0012],[0048]-[0051] explains sending a packet to multicast group from origination node and transferring to host from predetermined communication node)  the targeted packet causing the at least one targeted member device to cause a unicast communication in the multicast-only network topology. (See Hidetoshi paragraph [0012], [0013],[0048]-[0051] explains communication node a unicast outside of domain, as well multicast only)  
While Hidetoshi explains a group which can be considered to be members 
Hover analogous art Hari is introduced to further explain multicast group membership (see paragraph [0024],[0028] explains multicast group membership)  
It would be obvious to a person of ordinary skill in the art before the filling date of the invention to modify Hidetoshi to include Hari’s unicast branching based on multicast.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the invention in order to improve on bandwidth utilization while using multicasting (see Hari paragraph [0002])  
Regarding claim 17, the modified Hidetoshi further teaches the one or more non-transitory tangible media of claim 15, as described above. While Hidetoshi alone does not teach the wherein the targeted packet causes a router device in the network topology to establish a unicast route for reaching the destination device. (see Hidetoshi paragraph [0043], [0048]-[0051] explains checking the received IP address,  unicast based on multicast address )  


Regarding claim 19, the modified Hidetoshi further teaches the one or more non-transitory tangible media of claim 15, as described above. The modified Hidetoshi further teaches wherein the targeted packet is a unicast packet specifying a destination address encapsulated within a multicast packet specifying a multicast address, the at least one targeted member device operating as a destination device and processing the unicast packet in response to detecting the destination address associated with the destination device. (see Hidetoshi paragraph [0043], [0048]-[0051] explains checking the received IP address,  unicast based on multicast address )  




8. Claims 2, 3, 5, 7, 9, 10, 12, 14, 16, 18, 20 are rejected under 35 U.S.C. §103 as being unpatentable over 
Hidetoshi (EP 1259027) in view of Hari et al(US 2018/0102965A1)   in further view of Gilbert (WO 20009/143287)

Regarding claim 2, the modified Hidetoshi further teaches method of claim 1, as described above. While Hidetoshi alone does not teach the limitations combined with Gilbert further teaches comprising:
receiving from the targeted member device an advertisement message that enables the network device to reach the destination device via a next-hop network device;
and causing unicast transmission to the destination device for up to a limited state lifetime interval, based on receiving the advertisement message. (see Gilbert paragraph [0256] -[0258]explains unicast message acknowledgement and timestamps for life spans) 
 It would be obvious to a person of ordinary skill in the art before the filling date of the invention to modify Hidetoshi to include Gilbert’s remote monitoring and control system comprising mesh and synchronization technology.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the invention in order to prevent inaccuracy or loss of communication (see Gilbert paragraph [0003])  
Regarding claim 3 the modified Hidetoshi further teaches method of claim 2, as described above. While Hidetoshi alone does not teach the wherein the limited state lifetime interval is based on a prescribed schedule specified by the network device. (see Gilbert paragraph [0256] -[0258]explains unicast message acknowledgement and timestamps for life spans) 

Regarding claim 5 the modified Hidetoshi further teaches method of claim 4, as described above. While Hidetoshi alone does not teach the wherein the targeted packet causes the router device to establish the unicast route within a prescribed limited number of hops. (see Gilbert paragraphs [0256] -[0258] explains unicast message acknowledgement and hop count) 
 It would be obvious to a person of ordinary skill in the art before the filling date of the invention to modify Hidetoshi to include Gilbert’s remote monitoring and control system comprising mesh and synchronization technology.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the invention in order to prevent inaccuracy or loss of communication (see Hari paragraph [0003])  
Regarding claim 7 the modified Hidetoshi further teaches method of claim 1, as described above. While Hidetoshi alone does not teach the wherein the multicast-only network topology is a destination oriented directed acyclic graph (DODAG) that is rooted by the network device. (see Gilbert paragraph [0200],[0256]  explains acyclic path and children )
It would be obvious to a person of ordinary skill in the art before the filling date of the invention to modify Hidetoshi to include Gilbert’s remote monitoring and control system comprising mesh and synchronization technology.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the invention in order to prevent inaccuracy or loss of communication (see Hari paragraph [0003])  

Regarding claim 9 the modified Hidetoshi further teaches apparatus of claim 8, as described above. While Hidetoshi alone does not teach the wherein the processor circuit is configured for:

receiving from the targeted member device an advertisement message that enables the network device to reach the destination device via a next-hop network device; and
causing unicast transmission to the destination device for up to a limited state lifetime interval, based on receiving the advertisement message. (see Gilbert paragraph [0256] -[0258]explains unicast message acknowledgement and timestamps for life spans) 
It would be obvious to a person of ordinary skill in the art before the filling date of the invention to modify Hidetoshi to include Gilbert’s remote monitoring and control system comprising mesh and synchronization technology.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the invention in order to prevent inaccuracy or loss of communication (see Hari paragraph [0003])  
Regarding claim 10 the modified Hidetoshi further teaches apparatus of claim 9, as described above. While Hidetoshi alone does not teach the wherein the limited state lifetime interval is based on a prescribed schedule specified by the network device. (see Gilbert paragraph [0256] -[0258]explains unicast message acknowledgement and timestamps for life spans)

Regarding claim 12 the modified Hidetoshi further teaches apparatus of claim 11, as described above. While Hidetoshi alone does not teach the wherein the targeted packet causes the router device to establish the unicast route within a prescribed limited number of hops. (see Gilbert paragraphs [0256] -[0258] explains unicast message acknowledgement and hop count) 

Regarding claim 14 the modified Hidetoshi further teaches apparatus of claim 8, as described above. While Hidetoshi alone does not teach the wherein the multicast-only network topology is a destination oriented directed acyclic graph (DODAG) that is rooted by the network device. (see Gilbert paragraph [0200],[0256] )
It would be obvious to a person of ordinary skill in the art before the filling date of the invention to modify Hidetoshi to include Gilbert’s remote monitoring and control system comprising mesh and synchronization technology.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the invention in order to prevent inaccuracy or loss of communication (see Hari paragraph [0003])  

Regarding claim 16, the modified Hidetoshi further teaches the more non-transitory tangible media of claim 15, as described above. While Hidetoshi alone does not teach the further operable for:
receiving from the targeted member device an advertisement message that enables the network device to reach the destination device via a next-hop network device; and
causing unicast transmission to the destination device for up to a limited state lifetime interval, based on receiving the advertisement message. (see Gilbert paragraph [0256] -[0258]explains unicast message acknowledgement and timestamps for life spans) 
It would be obvious to a person of ordinary skill in the art before the filling date of the invention to modify Hidetoshi to include Gilbert’s remote monitoring and control system comprising mesh and synchronization technology.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the invention in order to prevent inaccuracy or loss of communication (see Hari paragraph [0003])  


Regarding claim 18, the modified Hidetoshi further teaches the one or more non-transitory tangible media of claim 17, as described above. While Hidetoshi alone does not teach the wherein the targeted packet causes the router device to establish the unicast route within a prescribed limited number of hops. (see Gilbert paragraphs [0256] -[0258] explains unicast message acknowledgement and hop count) 
It would be obvious to a person of ordinary skill in the art before the filling date of the invention to modify Hidetoshi to include Gilbert’s remote monitoring and control system comprising mesh and synchronization technology.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the invention in order to prevent inaccuracy or loss of communication (see Hari paragraph [0003])  

Regarding claim 20, the modified Hidetoshi further teaches the one or more non-transitory tangible media of claim 15, as described above. While Hidetoshi alone does not teach the wherein the multicast-only network topology is a destination oriented directed acyclic graph (DODAG) that is rooted by the network device. (see paragraph Gilbert [0200],[0256] )
It would be obvious to a person of ordinary skill in the art before the filling date of the invention to modify Hidetoshi to include Gilbert’s remote monitoring and control system comprising mesh and synchronization technology.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the invention in order to prevent inaccuracy or loss of communication (see Hari paragraph [0003])  


Examiner’s Note:

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Thubert et al(US 20200259680) explains encapsulation and tunneling of a received multicast packet by the root network device  to a destination egress endpoint via one or more VxLAN overlay tunnels is separate and distinct from the multicast distribution via the multicast tree in the fat tree network topology. The MSMR can select a Root at initiation of multicast forwarding, typically at the ToF level, for a multicast flow that enters at an ingress leaf. The ingress leaf can respond to receiving the multicast packet by executing resolution operations with the MSMR (e.g., sending a query message to the MSMR as if the destination address was unicast), and the MSMR can respond with the IP address of the Root as opposed to the IP address of a leaf which is the normal behavior for unicast. The ingress leaf can tunnel the packet to the address given by the MSMR. Hence, the packet can be sent to the selected Root unicast within a tunnel packet. The Root can remove the unicast VxLAN header and extract the multicast packet.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-3905.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-7784.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478